Citation Nr: 1533830	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides.

2. Entitlement to service connection for impotency, claimed as secondary to diabetes mellitus type II.

3. Entitlement to service connection for vascular disease, claimed as secondary to diabetes mellitus type II.

4. Entitlement to service connection for cataracts, claimed as secondary to diabetes mellitus type II.

5. Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes mellitus type II.

6. Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to diabetes mellitus type II.

7. Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus type II.

8. Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2014, the Board remanded the Veteran's claims for further development.

In October 2010, the Veteran and his spouse testified before a Decision Review Officer at the RO, and in January 2013, they testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  Transcripts of these hearing are associated with the record on appeal. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the January 2013 Board hearing transcript, VA treatment records dated to December 2014, and a November 2014 VA addendum opinion, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Board notes that the Veteran's VA treatment records dated after February 2014 were not considered in the December 2014 supplemental statement of the case.  However, as the Veteran's claims are being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review all newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 US CA § 5103A (West 2014) 38 C F R § 3 159 (2014).

The Veteran asserts that he was exposed to the herbicide agent, Agent Orange, while serving aboard the USS Kitty Hawk. Based on this exposure, he asserts that he is entitled to the presumptions under 38 C.F.R. §§ 3.307, 3.309, which provide service connection for diabetes mellitus type II.  In the alternative, the Veteran contends that his diabetes is the result of exposure to other chemicals in service or  had its onset during service as he exhibited symptomatology associated with such disease at such time.  The record documents that he was diagnosed with diabetes in November 2004.  The Veteran asserts that the disabilities of impotency, vascular disease, cataracts, and peripheral neuropathy of the bilateral upper and lower extremities are secondary to the diabetes mellitus. 

With regard to the Veteran's contention involving presumptive service connection for diabetes mellitus due to herbicide exposure, all development necessary to adjudicate such theory of entitlement has been completed.  However, the Board finds that further development is necessary with regard to the direct aspect of his claim.

In this regard, the Veteran has highlighted that he was treated for swelling/edema of the hands and pain in the right foot during service.  Numerous service treatment records (STRs) beginning in October 1965 document treatment for this swelling, including records that question whether the swelling represented rheumatoid arthritis, gout or allergy.  No disability was found upon separation.  Also of note, the May 1965 entrance Report of Medical History documents that the Veteran had sweat glands removed prior to service and a record documenting the treatment for swelling documented this as relevant background.  As it relates to his claims currently in appellate status, the Veteran asserts that there is a correlation between his exposure to chemicals and the swelling of his hands, noting that after service that his hands would swell when exposed to these substances when completing farm work.  See Board Hearing Transcript, at page 17. 

In May 2014, the Board remanded this appeal so as to obtain a medical opinion addressing the etiology of the Veteran's diabetes.  The remand also requested that, if the examiner found that diabetes mellitus was attributable to service, the examiner should provide secondary service connection opinions.

The Veteran was afforded a VA examination in August 2014.  The examiner determined that the Veteran's diabetes mellitus is at least as likely incurred in or caused by events that occurred while in service.  His rationale was that there was evidence of pre-diabetic symptoms in the Veteran's service treatment records.  The examiner also noted that the Veteran's "disability pattern/s are disease with clear and specific etiology and diagnosis and are not related to any exposures during service."  The examiner then noted that the Veteran's erectile dysfunction, peripheral vascular disease, and peripheral neuropathy are at least as likely as not caused by his diabetes mellitus.  He also opined that the Veteran's hypertension is less likely than not incurred in or worsened by diabetes mellitus because there is no evidence of such in the Veteran's STRs.  He further stated that his opinion was "based on review of medical records and today's examination."

Following the August 2014 VA examination, the AOJ requested an addendum opinion from the examiner.  The AOJ noted that the examiner did not identify the Veteran's pre-diabetes symptoms in his STRs.  The AOJ requested the examiner to review evidence in the STRs, provide a rationale for the opinion linking diabetes mellitus to service, and identify which symptoms demonstrated "pre-diabetes."

In November 2014, the examiner submitted an addendum opinion stating:
	
Veteran's diabetes mellitus is less likely than not incurred in or caused by military service.  There is no evidence military service caused or worsened this condition in STRs.  No seen [sic] pre-diabetes symptoms while in service.  In my opinion, based on review of medical records and today's examination, Veteran's diabetes mellitus is less likely than not due to military service.

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the August 2014/November 2014 VA examiner's examination report and addendum opinion are inadequate as he did not provide a rationale for changing his opinion regarding whether the Veteran's diabetes was caused by service.  In light of the foregoing, the Board finds that a new medical opinion by a different examiner is needed to fairly resolve the Veteran's claims on appeal.     

As to the other claims in appellate status, as noted in the May 2014 remand, such claims are secondary to the claim for service connection for diabetes.  As such, the theory of secondary service connection renders these claims inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Upon remand, if the examiner opines that diabetes mellitus is attributable to service, the examiner should provide secondary service connection opinions.

Finally, in the readjudication of the Veteran's claims, the AOJ consider the entirety of the evidence, to include the VA treatment records dated through December 2014 located in Virtual VA.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file ( to an appropriate medical professional other than the August 2014/November 2014 VA examiner so as to determine the etiology of the Veteran's claimed disorders.  The claims file must be made available, to include access to Virtual VA and VBMS (or printout of the relevant evidence from these systems), to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

After reviewing the record, the VA examiner should offer an opinion on the following:

(A) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diabetes mellitus is related to his military service? 

The examiner should specifically consider the Veteran's statements and the service treatment records documenting treatment for swelling in the hands and pain in the right foot, and in-service consideration of whether the Veteran had rheumatoid arthritis, gout or allergy.  In this regard, the examiner should specifically consider whether the symptoms in service were early symptoms of diabetes or that the Veteran's had exposure to toxins (other than herbicides, to include Agent Orange) that led to the development of diabetes.

(B) If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that impotency is caused OR aggravated by the diabetes? 

(C) If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that vascular disease is caused OR aggravated by the diabetes? 

(D) If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that cataracts are caused OR aggravated by the diabetes? 

(E) If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that peripheral neuropathy of the left upper extremity is caused OR aggravated by the diabetes? 

(F) If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that peripheral neuropathy of the right upper extremity is caused OR aggravated by the diabetes? 

(G) If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that peripheral neuropathy of the left lower extremity is caused OR aggravated by the diabetes? 

(H) If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that peripheral neuropathy of the right lower extremity is caused OR aggravated by the diabetes? 

A complete rationale must be provided for all opinions rendered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the VA treatment records dated through December 2014 located in Virtual VA.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




